Honorable Mary Estill Buchanan Colorado Secretary of State 1575 Sherman Street, 2d Floor Denver, Colorado 80203
Dear Ms. Buchanan:
I am writing in response to your request for an opinion on the following questions:
QUESTIONS PRESENTED AND CONCLUSIONS
1. Are candidates and committees involved in school district director recall elections covered by the Colorado Campaign Reform Act?
     My conclusion is that such committees are subject to the Act, but that the director subject to recall is not subject to the Act.
2. Are school bond or other school issue elections covered by the Colorado Campaign Reform Act?
My conclusion is "yes."
ANALYSIS
The Colorado Campaign Reform Act, C.R.S. 1973, 1-45-101 etseq. (the "Act"), sets forth public disclosure requirements regarding campaign activities and provides for the regulation of certain campaign practices.
1. SCHOOL DISTRICT DIRECTOR RECALL ELECTIONS
School district director elections are specifically excluded from the types of elections covered by the Act. C.R.S. 1973,1-45-103(6) provides:
 1-45-103 Definitions. As used in this article, unless the context otherwise requires:
. . . .
     (6) "Election" means any general or primary election at which an issue is submitted to the electorate as required or permitted by law. "Election" includes a recall election held pursuant to law, but does not include a school district director election. "Election" also includes a municipal or special district election at which the office to be voted for has an annual compensation of more than twelve hundred dollars.
The same subsection includes all recall elections within the definition of an election without any exclusion for school district director recall elections. No such exclusion is provided elsewhere in the Act.
Recalls are also included in the definition of "issues" which are subject to the provisions of the Act. C.R.S. 1973, 1-45-103(8) defines "issue" as:
     (a)ny proposition or initiated or referred measure which is to be submitted to the electors for their approval or rejection. An issue includes the recall of any officer as provided by law.
(Emphasis added.)
Therefore, under the above-cited statutes, the recall of a school district director is an issue submitted to the electorate for approval or rejection and, as a recall election, is specifically defined as subject to the Colorado Campaign Reform Act.
The conclusion that school district recall elections are subject to the Campaign Reform Act has the following effects in view of other applicable provisions therein:
       1. Political committees, as defined in C.R.S. 1973, 1-45-103(1), which are working to influence the passage or defeat of the recall issue, are subject to the provisions of the Act.
       2. Any officeholder who is the subject of a recall election is not a candidate, as defined by C.R.S. 1973, 1-45-103(3) because he is not seeking either election or nomination to public office. Therefore the school district director who is the subject of a recall is not personally subject to the requirements of the Act.
       3. If the recall is successful, the candidates and related political committees at the subsequent special school district election are specifically excluded from coverage under C.R.S. 1973,  1-45-103(6), quoted above.
2. SCHOOL BOND AND SCHOOL ISSUE ELECTIONS
An election to incur bonded indebtedness under C.R.S. 1973,24-42-102, as amended, is a proposition required to be submitted to the electors for approval or rejection, and is therefore an "issue" under C.R.S. 1973, 1-45-103(8), as set forth above. As an issue which must be submitted to the electorate, school bond questions are therefore subject to the filing and reporting requirements of the Act, under the definition of covered elections in C.R.S. 1973, 1-45-103(6), also set forth above.
For the same reasons, elections held pursuant to law under C.R.S. 1973, 22-30-138(2)(c) detachment and annexation of territory; C.R.S. 1973, 22-32-127(2), leases or installment purchases for periods exceeding one year; and C.R.S. 1973, 22-43-103(1) and (2), questions of issuing refunding bonds; are elections on issues subject to the reporting and filing requirements of the Act.
SUMMARY
In summary, it is my opinion that school district director recall elections, to the limited extent described above; school bond issue elections; and other school district elections where an issue, as defined above in 1-45-103(8), is submitted to the electorate for approval or rejection; are subject to the provisions of the Colorado Campaign Reform Act.
I hope that this opinion sufficiently addresses your inquiry.
Very truly yours,
                              J.D. MacFARLANE Attorney General
SCHOOL DISTRICTS ELECTIONS
C.R.S. 1973, 1-45-103
C.R.S. 1973, 24-42-102
C.R.S. 1973, 22-30-138 C.R.S. 1973, 22-32-127
C.R.S. 1973, 22-43-103
SECRETARY OF STATE DEPT. Elections, Div. of
Candidates and committees for school district director elections are subject to the Campaign Reform Act, as are school district issue elections.